Judgment unanimously affirmed, with costs. A declaratory judgment was properly withheld in the exercise of sound discretion. The record does not adequately disclose the nature and extent of the proposed use, which proposed use could, in some phases and in possible uses, take on the attributes of a business and, therefore, come within the condemnation of the covenant. (Carmody N. Y. Pr. [Book I] § 301; Westchester Mortgage Co. v. G. R. & I. R. R. Co., 246 N. Y. 194.) Present— Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ.